Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.652 Filed 12/07/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN


MARK W. DOBRONSKI,
an individual,                                       Case No. 2:20-cv-12862

               Plaintiff,                            Hon. Robert H. Cleland

v.                                                   Magistrate David R. Grand

MANASSEH JORDAN
MINISTRIES, INC., et al.,

               Defendants.
                                        /

 DEFENDANTS RAS REALTY MANAGEMENT LLC’S, DAVID FEW’S,
AND ROBERT SEIBEL’S BRIEF IN OPPOSITION TO PLAINTIFF MARK
       DOBRONSKI’S MOTION FOR EXTENSION OF TIME

         Defendants RAS Realty Management LLC, David Few, and Robert Seibel

(hereinafter “Defendants”), by and through their attorneys, MCDONALD

HOPKINS PLC and for their Brief in Opposition of Plaintiff Mark Dobronski’s

(hereinafter “Plaintiff”) motion for extension of time, state as follows:

                                  BACKGROUND

         On September 22, 2020, Plaintiff filed a Complaint in Michigan circuit court

against twenty-nine (29) named defendants, vaguely sounding in violations of the

Telephone Consumer Protection Act of 1991, the Michigan Home Solicitation Sales

Act, the Michigan Telephone Companies as Common Carriers Act, and the

Michigan Uniform Voidable Transactions Act.

{9255616: }                                 1
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.653 Filed 12/07/20 Page 2 of 7




         On October 23, 2020, Defendants RAS Realty Management LLC and David

Few filed their motion for summary disposition in circuit court, pursuant to

Michigan Court Rule 2.116(C)(1), for lack of personal jurisdiction. On October 26,

2020, this action was removed from state court. Following removal, on November

2, 2020, Defendants RAS Realty Management LLC and David Few filed their

motion to dismiss with this Court, pursuant to Federal Rules of Civil Procedure

12(b)(2) and 12(b)(6), for lack of personal jurisdiction and failure to state a claim.

Also on November 2, 2020, Defendant Robert Seibel filed his motion to dismiss,

pursuant to Federal Rules 12(b)(2) and 12(b)(6), for lack of personal jurisdiction and

failure to state a claim. On November 4, 2020, this Court entered an Order titled

“Notice of Determination of Motion Without Oral Argument.” (ECF No. 21.). In

the Court’s Order, Plaintiff was given until November 24, 2020, in which to file his

response to Defendants’ motions to dismiss.

                                   ARGUMENT

         Requests for extensions of time are governed by Federal Rule of Civil

Procedure 6. The Rule provides, in relevant part, that “[w]hen an act may or must

be done within a specified time, the court may, for good cause, extend the time with

or without motion or notice if the court acts, or if a request is made, before the

original time or its extension expires. Fed. R. Civ. P. 6(b)(1)(A) (emphasis added).

         A party shows good cause by demonstrating a “reasonable justification” for


{9255616: }                               2
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.654 Filed 12/07/20 Page 3 of 7




its failure to complete the requested task within the time prescribed. Foster v. Halter,

279 F.3d 348, 357 (6th Cir.2001). It may do so by advancing specific facts which

describe the magnitude of the undertaking, the time available for completion, and

circumstances which would prevent a reasonable person from performing within the

time allowed by a statute or court rule. U.S. ex rel. Kalish v. Desnick, 765 F. Supp.

1352, 1354 (N.D. Ill. 1991). Generalizations and conclusory allegations will not

suffice. Id. The requirement that good cause be shown for an extension of time to

be granted is not the equivalent of routinely allowing extensions of time. Id. (citing

Kleem v. Immigration and Naturalization Service, 479 U.S. 1308 (1986); United

States Steel Corporation v. United States Environmental Protection Agency, 605

F.2d 283, 286–90 (7th Cir.1979); United States v. Fields, 703 F.Supp. 749, 751–52

(N.D. Ill. 1989). Indeed, “[t]he plain language of the rule demonstrates that the good

cause standard in the rule is discretionary – even if a party demonstrates good cause,

a district court is not required to grant a motion to extend time.” Ott v. Fed. Home

Loan Mortg. Corp., 535 F. App'x 488, 489 (6th Cir. 2013).

         In the instant matter, Plaintiff has brought a frivolous lawsuit against

Defendants in a wholly inappropriate forum. Plaintiff’s Complaint is devoid of legal

and factual merit as against RAS Realty Management LLC, David Few, and Robert

Seibel. Defendants RAS Realty Management LLC and David Few swiftly put

Plaintiff on notice by filing their motion to dismiss in state court, nearly seven (7)


{9255616: }                                3
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.655 Filed 12/07/20 Page 4 of 7




weeks ago on October 221, for lack of personal jurisdiction. Upon removal to this

Court, Plaintiff was well aware of Defendants’ position.

         Plaintiff has had abundant notice of the Defendants’ motion – considering it

was initially filed in the state court action – as well abundant notice of this Court’s

Order regarding time to respond – considering it was entered on November 4. Yet,

despite having more than ample time to assess Defendants’ positions regarding

personal jurisdiction, Plaintiff waited until one day before the deadline to file his

motion for extension of time. There was no reasonable justification for Plaintiff to

do so. Interestingly, Plaintiff filed a response to one of the other named defendant’s

motion to dismiss in this case on November 23, but not the others. (See Plaintiff’s

Response to Defendant Ytel’s Motion to Dismiss, ECF No. 61).

         Plaintiff has unilaterally initiated this lawsuit and instituted these proceedings.

He cannot now rely on the negligible excuse that he is inundated with dispositive

motions. Such was a foreseeable result of him bringing this suit. And make no

mistake, although Plaintiff is not a lawyer, he is very well accustomed to litigation

and indeed, very familiar with the legal issues before this Court, having litigated

them on multiple occasions. Plaintiff admits as much in his response to Defendant




1
 Defendants RAS Realty Management LLC and David Few were the first
defendants to move for dismissal in the State Court.


{9255616: }                                   4
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.656 Filed 12/07/20 Page 5 of 7




Ytel’s motion to dismiss. (See Plaintiff’s Response to Defendant Ytel’s Motion to

Dismiss, ECF No. 61, page 4.).

         Defendants wish their motions to dismiss be decided by this Court without

delay. It was Plaintiff’s responsibility, and Plaintiff’s alone, to ensure his lawsuit

was filed in a Court with proper jurisdiction before the Complaint was filed. Not

only were Defendants sued in a Court that lacks personal jurisdiction over them, but

Plaintiff’s purported Complaint fails to state a claim upon which relief can be granted

as against them. Now, Plaintiff has flouted this Court’s Order, missed the deadline

to file his response to Defendants’ motion to dismiss, and therefore, Defendants’

motion to dismiss should be granted.

                                       CONCLUSION

         WHEREFORE, for the reasons set forth above, Defendants RAS Realty

Management LLC, David Few, and Robert Seibel respectfully requests that this

Honorable Court:

              A. Deny Plaintiff’s motion for extension of time;

              B. Grant Defendants David Few, Robert Seibel, and RAS Realty

                 Management, LLC‘s Motions to Dismiss pursuant to Fed. R. Civ. P.

                 12(b)(2), due to lack of personal jurisdiction;

              C. Alternatively, and only if this Court does not grant the motions to

                 dismiss the case in its entirety for lack of personal jurisdiction as against


{9255616: }                                    5
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.657 Filed 12/07/20 Page 6 of 7




                Defendants David Few, Robert Seibel, and RAS Realty Management,

                LLC, and if jurisdiction in the Eastern District of Michigan is retained,

                then, pursuant to Fed. R. Civ. P. 12(b)(6), grant Defendants’ Motions

                to Dismiss for failure to state a claim upon which relief can be granted;

                and

              D. Grant Defendants David Few, Robert Seibel, and RAS Realty

                Management, LLC their costs pursuant to, among other things, L.R.

                7.1(a)(3) and other applicable law, as well as any and all further relief

                this Court deems just and appropriate.


                                               Respectfully submitted,

                                               MCDONALD HOPKINS PLC

Dated: December 7, 2020                  By:    /s/ Alexander A. Ayar
                                               Alexander A. Ayar (P69623)
                                               Mitchell A. Capp (P84197)
                                               39533 Woodward Avenue, Suite 318
                                               Bloomfield Hills, MI 48304
                                               Phone: (248) 220-1353
                                               Email:AAyar@McDonaldHopkins.com

                                               Attorneys for Defendants RAS Realty
                                               Management, LLC, David Few, and
                                               Robert Alan Seibel, Only




{9255616: }                                    6
Case 3:20-cv-12862-RHC-DRG ECF No. 62, PageID.658 Filed 12/07/20 Page 7 of 7




                            CERTIFICATE OF SERVICE

         I hereby certify that on December 7, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the E-Filing System which will send

notification of such filing to all counsel of record.

         I further certify that I served the foregoing paper along with this Proof of

Service upon Mark W. Dobronski, P.O. Box 85547, Westland, MI 48185; via email,

markdobronski@yahoo.com, and U.S. Mail by placing said copy in an envelope

properly addressed as above, affixed with sufficient postage to insure first class

delivery and placed in the United States Mail, Bloomfield Hills, MI 48304.

                                                     /s/Alexander A. Ayar
                                                Alexander A. Ayar (P69623)




{9255616: }                                 7
